DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 5-7, filed 2/2/2021, with respect to the rejection(s) of claim(s) 1-5 and 10 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of multiple embodiments of Klap (US 2014/0005502 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the claim language with regards to instances with a primary body behavior pattern is inconsistent with what is being disclosed in the specification. According to the specification, eg. Page 11, there are different behavior patterns for different movement types. The last clause of the claim reads the primary body behavior pattern represents movement characteristics of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Klap (US 2014/0005502 A1).
Regarding claim 1 and 10, Klap discloses a method performed in an electronic device (eg. Fig. 1-2) comprising a respiration sensor device (eg. Fig. 2, Para. 129, breathing pattern analysis module 22, acoustic or airflow sensor) and a motion sensor device (eg. Para. 35, Fig. 1-2, motion sensor 30) configured to be attached to a body of a person for determining a health state of the person (eg. Para. 102-105, 136-137 scoring), the method comprising: collecting data from each of the respiration sensor device and the motion sensor device (eg. Fig. 1-2, Para. 127-129), the collected data from the respiration sensor device and the motion sensor device collectively being sensor data (eg. Para. 127-130, collection of data); obtaining a first sensor data set from the sensor data, the first sensor data set representing a first instance of a primary body behavior pattern of the sensor data (eg. Para. 142 and 149-150, position change via pattern analysis module, Para. 166 learns patterns ahead of time), the first sensor data set representing a first instance of a primary body behavior pattern of the person (eg. Para. 166); obtaining a second sensor data set from the sensor data, the second sensor data set representing a second instance of the primary body behavior pattern of the person (eg. abstract, 34-40, 180, parameter data during an alarm condition), determining a differential in the sensor data difference by comparing the first sensor data set with the second sensor data set (eg. Para. 140, 261, 323, changes in score significantly versus a baseline or predefined threshold); and - determining a health score value based on the determined differential (eg. Para. 136 and 140, 261, 323), the primary body behavior pattern is one of plural different body behavior patterns, and each body behavior pattern is described by a function of the sensor data (Para. 142, 149-150, pattern analysis), and the primary body behavior pattern represents movement characteristics of the person for a predetermined movement activity (eg. Para. 127, motion data and breathing signal acquisition for patterns, Para. 261, shallow breaths indicating sepsis).
It would have been obvious to have combined the embodiments of Klap to incorporate pattern analyses of different alarm conditions such as sepsis and posture patterns to expand the screening for different health problems at once. 
Regarding claim 2, Klap discloses generating a graphical representation of a health state of the person based on the health score value (Eg. Para. 137, output on display), and displaying the graphical representation of the health state of the person via a graphical user interface on a display (eg. Para. 121, Fig. 1, user interface 24 including a display).
Regarding claim 3, Klap discloses obtaining a first duration time for the first primary body behavior pattern and a second duration of time for the second primary body behavior pattern of the person, determining a duration time difference by comparing a first duration with the second duration and determining a health score value based on the determined sensor data difference and/or the determined duration time difference (eg. Para. 138, 153, 213, and 221, calculating scores periodically which can be changed depending on previous alerts).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Klap (US 2014/0005502 A1), in view of Baarman (US 2014/00335490 A1).
Regarding claim 4-5, the invention of Klap discloses collecting sensor data from the respiration and motion sensor device (eg. Fig. 2 Para. 127-129), but does not disclose sampling at a predefined adaptive sampling frequency.
Baarman teaches sampling movements of a user at frequencies depending on the relative amount of motion within a period of time (eg. Para. 185-187, sampling rate increased at higher movement periods). 
It would have been obvious to have combined the invention of Klap with the adaptive sampling as taught by Baarman to increase battery life and decrease required memory space (eg. Para. 186).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792